Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 4/28/22, Applicant amended claims 22, 29, and 36, canceled no claims, and added no new claims.  Claims 22-41 are presented for examination.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180330204), hereafter known as Kim, in view of Al Mujid et al (US 20220114221), hereafter known as Al Mujid.
With respect to claims 22, 29, and 36, Kim teaches:
selecting a first type of metadata associated with at least one interest (paragraph 0245 figure 7A metadata for a person/interest 713, paragraph 0152 selecting metadata category/sub-category); 
selecting a second type of metadata associated with at least one moment (paragraph 0245 figure 7A metadata for time/moment 730, paragraph 0152 selecting metadata category/sub-category); 
identifying a plurality of media items within a media library, wherein each media item of the plurality of media items is tagged with the first and second types of metadata (paragraph 0242 identifying photos tagged with interest and moment metadata, for example dad, mom, daytime, paragraph 0152 images classified under plurality of categories with plurality of metadata); and 
	forming a collection of media items based on at least some of the media items of the plurality of media items (paragraph 0341 determining relevancy of images to metadata, paragraph 0152 classifying images according to metadata), and 
producing the composite presentation based on at least some of the media items included in the collection of media items (paragraph 0152, 0153 selecting a category of metadata and displaying said images in category/sub-category, paragraphs 0274-0282 figures 10A, 10B displaying images from multiple selected categories).
Kim does not teach in response to identifying that a number of media items included in the plurality of media items satisfies a threshold for producing a composite presentation of media items.  Al Mujid teaches this in determining that the amount of social media items for an event is above a threshold then the items will be presented to the user (paragraphs 0069-0070, user clicks on a hero card for an event with social media content items also related to the weekend or another time).  It would have been obvious to have combined the function of items meeting a threshold in Al Mojid with the techniques in Kim for selecting items and metadata to present so the combination shows the most relevant items satisfying a user’s query and is thus more user-friendly.
With respect to claim 29, Kim teaches a computer-readable storage medium (paragraphs 0348-0349).
With respect to claim 36, Kim teaches a computing device comprising a processor (paragraphs 0006, 0037 figure 1, electronic device 101 with a processor 120).
With respect to claims 23, 30, and 37, all the limitations in claims 22, 29, and 36 are addressed by Kim and Al Mojid above.  Kim also teaches wherein the at least one interest is associated with at least one of one or more persons, a hobby, a pet, an instrument, and an activity (paragraph 0245 interest 713 associated with a person).
With respect to claims 24, 31, and 38, all the limitations in claims 22, 29, and 36 are addressed by Kim and Al Mojid above.  Kim also teaches wherein the at least one moment is associated with at least an event that occurs over a respective period of time at a respective geographic location (paragraph 0287 example of metadata for images at a time 1033 and a secret place 1054).
With respect to claims 25, 32, and 39, all the limitations in claims 22, 24, 29, 31, 36, and 38 are addressed by Kim and Al Mojid above.  Kim also teaches wherein the geographic location includes at least one of a residence, a frequently visited location, and a vacation locale (paragraph 0287 secret place 054 is a place, also paragraph 0256 other places for example Jeju Island which is a residence).
With respect to claims 26, 33, and 40, all the limitations in claims 22, 29, and 36 are addressed by Kim and Al Mojid above.  Kim also teaches wherein the at least some of the media items included in the collection of media items are selected based on a desired length of the composite presentation (paragraph 0152 selecting image with desire to display at least one image).
With respect to claims 27, 34, and 41, all the limitations in claims 22, 29, and 36 are addressed by Kim and Al Mojid above.  Kim also teaches wherein the composite presentation is produced based on a blueprint that defines a plurality of characteristics for the composite presentation to exhibit (paragraph 0152 displaying images according to configuration details for presentation).
With respect to claims 28 and 35, all the limitations in claims 22 and 29 are addressed by Kim and Al Mojid above.  Kim also teaches wherein the first and second types of metadata are defined in a template (paragraph 0245 categories and sub-categories of metadata defined, for example figure 7B).

Responses to Applicant’s Remarks
	Regaring rejections of claims 22-41 under 35 U.S.C. 102 by Kim, Applicant’s amendments, in particular that the threshold is for producing a composite presentation of media items, overcome Kim’s teachings.  Examiner conducted another search of the prior art and found Al Mojid, which Examiner believes teaches these claims along with Kim as shown in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/11/22